Citation Nr: 1111725	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-32 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable evaluation prior to March 11, 2010 and entitlement to an evaluation in excess of 10 percent from March 11, 2010 to the present for a healed laceration scar on the right leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from February 1943 to February 1946 with the United States Navy and from July 1949 to October 1952 with the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Prior to March 11, 2010, the service-connected scar on the right leg is a single, deep scar with muscle loss, but is it not painful and it is not productive of any limitation of motion of the right leg; the scar measures 2 centimeters by 3 centimeters.  

2.  As of March 11, 2010, the service-connected scar on the right leg is a single, deep scar and manifested by muscle loss and complaints of pain, but is it not productive of any limitation of motion of the right leg; the scar measures 2 centimeters by 3 centimeters.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation prior to March 11, 2010, for a scar on the right leg, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7804 (2010).

2.  The criteria for entitlement to an evaluation in excess of 10 percent from March 11, 2010 to the present for a scar on the right leg, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to service connection for the disabilities adjudicated by this decision.  Specifically, the discussions in January 2005, January 2007, May 2008 and February 2010 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to an increased rating for the service-connected scar.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the appellant's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the appellant has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of what types of information and evidence were needed to substantiate his claim in the VCAA letters and he was also provided with notice of the types of evidence necessary to establish an effective date or a disability evaluation for the issue on appeal in a May 2008 letter.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records and private medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. The Board notes that the Veteran apparently was awarded Social Security benefits sometime in the 1980's.  These documents have not been obtained.  The Board finds, however, that the evidence of record is sufficient to accurately adjudicate the issue on appeal.  The current appeals were initiated almost 20 years after the award of Social Security benefits.  An increased rating cannot be granted based on evidence dated almost 20 years prior to the date of the initiation of the claim being adjudicated.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations for the issue adjudicated by this decision.  There is no objective evidence indicating that there has been a material change in the severity of the service-connected right leg scar since the Veteran was last examined in 2010.  38 C.F.R. § 3.327(a).  Furthermore, the Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The opinions consider all of the pertinent evidence of record including the statements of the appellant, and provide rationales for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issue decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.


Analysis

In December 2004, the Veteran submitted his claim for an increased rating for the scar on his right leg.  In January 2011, the RO granted an increased rating to 10 percent under Diagnostic Code 7804 for the healed laceration scar of the right leg and assigned an effective date of March 11, 2010.  The Veteran has not indicated that he is satisfied with the 10 percent disability evaluation assigned and the issue remains on appeal.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

On VA examination in April 2005, the Veteran reported irritation in his right leg when he sat more than a few minutes.  He stated that there was no skin breakdown but there was pain.  Physical examination revealed a 3 x 2 centimeter scar on the right calf.  The scar was pink, depressed, non-tender and adherent.  There was muscle loss under the scar which was also 3 x 2 centimeters.  The maximum width of the scar was 2 centimeters and the maximum length was 3 centimeters.  There was no tenderness to palpation and there was no inflammation.  The scar was not elevated and there was no edema.  The scar did not exhibit skin ulceration or breakdown.  There was no keloid formation.  The scar was depressed and adhered to the underlying tissue.  The scar had induration or inflexibility.  The scar was normal in color.  The scar did not result in any limitation of motion or function.  The pertinent diagnosis was traumatic laceration of the right calf (MG XII) with scar residual.

In a February 2006 statement, the Veteran reported that his right leg goes numb and he had to walk to relieve the numbness.  The leg did not hurt all the time.  

At the time of a VA peripheral neuropathy examination which was conducted in October 2006, it was noted that the Veteran had a scar on the middle anterior calf area which gave the Veteran essentially no problems.  The scar was in Muscle Group 7.  The Veteran reported he experienced numbness in the leg if he sat in a funny position but this did not occur all the time.  The Veteran was unemployed at the time of the examination.  Physical examination revealed a 3 centimeter by 2 centimeter scar in the right calf muscle in Muscle Group 7.  The scar was pink, depressed, nontender, and adherent.  There was a 3 centimeter by 2 centimeter muscle loss under the scar.  There was no tenderness to palpation.  There was no inflammation or keloid formation.  There was no edema or skin ulceration.  There was adherence to the underlying tissue and the texture of the skin was normal.  There was no loss of motion or limitation of motion due to the scar.  Examination revealed absolutely no light touch or pinprick sensation loss in any place in the lower extremity below the knee, either above or below the scar area.  The diagnosis was traumatic laceration of the right calf, Muscle Group 7 with scar residual.  The examiner noted that he was unable to find any type of neurological deficit.  After speaking with the Veteran, the examiner opined that the numbness may be from some other cause.  The examiner was unable to relate any neurological deficit to the laceration the Veteran incurred during service without resort to speculation.  

At the time of a September 2008 VA examination, the Veteran reported that nothing had changed since the last VA examination of his scars.  The Veteran reported that his scars do not prevent him from working and they did not affect his activities of daily living.  He reported he last worked in 1987 in an engine room on a ship.  Physical examination revealed that the scar was on the anterior surface of the right lower extremity calf area and measured 3 x 2 centimeters.  The scar was non-tender, non-adherent, flesh colored and very difficult for the examiner to see.  There was some edema in the bilateral lower extremities.  The pertinent assessment was healed right lower extremity scar with no sequelae.

The most recent VA examination of the scar on the right leg for compensation and pension purposes was conducted in March 2010.  The Veteran reported tingling numbness on the mid anterior tib-fib region.  He also reported bone pain.  At night, he would experience a numb sensation in the leg and also a dull ache, at times.  The Veteran indicated that he would experience discomfort in the leg just sitting and sometimes weather pressure changes caused an increased ache.  The Veteran reported most of the discomfort was in the bone.  He denied any deficits with the scar with the exception of tingling numbness in the area over the previous injury which seems to come more at night when the Veteran was in bed.  The Veteran denied any problems with the knee, ankle or foot due to the scar.  Physical examination revealed that circulation was intact.  The skin was very dry and cracked.  The Veteran pointed at an indented, depressed scar which he reported was the area where he experienced a numbness and tingling sensation and occasional bone pain.  The examiner noted a depressed scar, one centimeter in diameter.  The examiner was unable to detect any other scars on the right lower extremity on the anterior or posterior aspect between the knee and the right ankle.  The scar was slightly depressed and the same color as the surrounding tissue.  The scar was non-tender, non-adherent to the underlying tissue, without skin breakdown or ulceration.  The scar was smooth in texture, just slightly depressed.  The depressed, indented scar was approximately 2 millimeters deep.  Palpating the mid anterior tibia fibular bone revealed tenderness right underneath the depressed scar.  The pertinent diagnosis was healed blunt trauma of the right lower leg mid anterior tibia-fibula region with residual anterior tibia bone pain and mild decreased cutaneous nerve sensation over the injury site.  The examiner opined that it was less likely than not that the Veteran experiences any residual Muscle Group XII injuries secondary to his service-connected injury which occurred in March 1944.  The rationale provided was that there were no deficits or pathological findings associated with Muscle Group XII as there were no deficits noted in dorsiflexion of the right foot or extension of the right toes or any deficits associated with stabilization of the arch.  The examiner opined that the service-connected scar did not result in any limitation of motion.  The examiner opined that the healed blunt trauma to the right lower extremity did have the residual deficits of decreased sensation over the scar injury site and also a residual of mid tibia bone pain.  The examiner noted the Veteran was not employed and opined that the scar would not have any effect on the Veteran's activities of daily living.  

The Board finds that an increased rating is not warranted at any time during the appeal period under any of the pertinent Diagnostic Codes.  

As a preliminary matter, the Board notes that on September 23, 2008, VA amended the criteria for evaluating disabilities due to scars to "more clearly reflect [VA's] policies concerning the evaluation of scars."  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the appellant has not requested such consideration.  Thus, the prior version of the rating criteria will be applied.

Under those criteria, scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 (effective August 30, 2002, to October 23, 2008).  The appellant is entitled to be rated under the Diagnostic Code which allows the highest possible evaluation for the clinical findings shown on objective examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 7800 pertains to scars of the head, face, or neck and is therefore not applicable in this case.  The scar to be rated by the Board is on the Veteran's right leg.  

Under Diagnostic Code 7801, scars (other than those of the head, face, or neck), that are deep or that cause limited motion are rated as follows:  If the area or areas exceed 6 square inches (39 sq. cm.), a 10 percent rating is assigned.  If the area or areas exceed 12 inches (77 sq. cm.), a 20 percent rating is assigned.

Note (1) following this code provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.

The evidence of record is divided with regard to whether the service-connected scar is a deep scar.  The examiners who conducted the April 2005 and October 2006 VA examinations opined that the service-connected scar was productive of muscle loss.  The examiner who conducted the September 2008 VA examination did not report that the scar was depressed or productive of any soft tissue damage.  The examiner who conducted the most recent VA examination noted that the scar in question was slightly depressed.  When read in the light most favorable to the Veteran, the Board finds that the service-connected scar is productive of tissue loss and therefore is a "deep" scar.  Significantly, the scar does not measure at least six square inches or 39 square centimeters.  The scar has been described as being 3 centimeters by 2 centimeters which equates, at most, to the scar being 6 square centimeters.  The service-connected scar, while being deep, is not of sufficient size to warrant a compensable evaluation under Diagnostic Code 7801 at any time during the appeal period.  

Under Diagnostic Code 7802, scars (other than those of the head, face, or neck), that are superficial and that do not cause limited motion are assigned a maximum 10 percent rating if the scar covers an area of 144 square inches (929 sq. cm.) or more.

Note (1) to this code provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.

In the current case, the Veteran's scar is classified as deep as set out above.  To the extent that it can be argued that the scar is superficial, it still does not warrant a compensable evaluation under Diagnostic Code 7802.  The scar in question, measuring 3 centimeters by 2 centimeters, does not meet the area requirements for a compensable rating under this code at any time during the appeal period.

Diagnostic Code 7803 provides a maximum 10 percent rating for a superficial scar which is unstable.  Note (1) to this code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  In this case, repeated VA medical examinations have shown that the appellant's scar is stable. He has not contended otherwise.  Thus, this provision is not for application.

Under Diagnostic Code 7804, a maximum 10 percent rating is warranted for superficial scars which are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The appellant has been awarded an initial 10 percent rating for the laceration of the right leg pursuant to this code based on the presence of pain.  The effective date for the assignment of the 10 percent rating is March 11, 2010 which is based on the findings included in the report of the March 2010 VA examination.  Significantly, this is the first time that the Veteran's complaints of a painful scar are documented.  Physical examinations conducted at the time of the April 2005, October 2006 and September 2008 VA examinations all indicated that the scar in question was not tender.  Based on this fact pattern, the Board finds that a compensable evaluation is not warranted prior to March 11, 2010 for the service-connected right leg scar under Diagnostic Code 7804 based on the presence of a painful scar.  The Board further finds that a rating in excess of 10 percent is not warranted from March 11, 2010 to the present for the service-connected right leg scar under Diagnostic Code 7804 as the disability on appeal only involves one scar which is painful.  A rating in excess of 10 percent requires three or more scars which are unstable or painful under Diagnostic Code 7804.  While VA examinations in 1947 and 1949 identified two scars on the right leg at the margin of the tibia and service connection was granted for the scars, more recent examinations have identified only a single scar.

Under Diagnostic Code 7805, scars are rated on limitation of function of the affected part.  The Board finds that an increased rating is not warranted under this Diagnostic Code at any time during the appeal period as there is no competent evidence of record documenting that the service-connected scar is productive of any limitation of motion of the right leg.  The Veteran has denied such symptomatology at the time of the VA examination.  

The Board finds that a separate evaluation for neurological impairment is not warranted for the service-connected healed scar on the right leg.  There is no competent evidence of record documenting that the service-connected scar on the right leg is productive of any injury to any Muscle Group pertinent to the leg.  In fact, the examiner who conducted the most recent VA examination, affirmatively determined that there was no neurological damage (other than impaired sensation) and specifically no injury to any Muscle Group.  

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected scar is inadequate.  A comparison between the level of severity and symptomatology of the scar with the established criteria found in the rating schedule under Diagnostic Code 7804 shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology (a tender scar).

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for the scar on his right leg.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability during the appeal period.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The Veteran apparently retired from employment some time prior to submission of the current claim.  Additionally, there is nothing in the record which suggests that the service-connected scar on the leg itself markedly impacted his ability to perform his job.  The evidence of record demonstrates that the Veteran last worked in the 1980's which is many years prior to the pertinent appeal period.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


